                               Case 3:19-cv-05322-WHA Document 64 Filed 01/02/20 Page 1 of 4



                     1        Jonathan S. Tam (Bar No. 304143)           Mark S. Cheffo (pro hac vice)
                              DECHERT LLP                                DECHERT LLP
                     2        One Bush Street                            1095 Avenue of the Americas
                              San Francisco, CA 94104-4446               New York, NY 10036-6797
                     3        Telephone: 415-262-4518                    Telephone: 212-698-3814
                              Facsimile: 415-262-4555                    Facsimile: 212-698-3599
                     4        jonathan.tam@dechert.com                   mark.cheffo@dechert.com

                     5        Christina Guerola Sarchio (pro hac vice)
                              Amisha R. Patel (pro hac vice)
                     6        DECHERT LLP
                              1900 K Street, NW
                     7        Washington, D.C. 20006-1110
                              Telephone: 202-261-3300
                     8        Facsimile: 202-261-3333
                              christina.sarchio@dechert.com
                     9        amisha.patel@dechert.com
                10            Attorneys for Defendant Apple Inc.

                11                                      UNITED STATES DISTRICT COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
                12
                                                           SAN FRANCISCO DIVISION
                13       ANDREW COHEN, TIMOTHY HORNICK,                   Case No.: 3:19-CV-05322-WHA
                         KALEAH C. ALLEN, NICHOLAS
                14       CARLSON, GLENN E. JACOBS, MARK                   DECLARATION OF JONATHAN S.
                         WEILER, CHAD SMITH, SARAH D.                     TAM IN SUPPORT OF
                15       SMITH, MATT KOPPIN, SCOTT                        DEFENDANT APPLE INC.’S
                         CISCHKE, KRYSTLE FAERYN,                         MOTION TO DISMISS
                16       RODOLFO CABRERA, BRANDY DAVIS,
                         WILLIAM ZIDE, ZACHARY                            Date: February 6, 2020
                17       GOMOLEKOFF, DAVID HEDICKER,                      Time: 2:00 P.M.
                         NANCY MAEKAWA, CATHERINE                         Judge: Hon. William J. Alsup
                18       GOODWIN, PAUL COLETTI, KATHLEEN                  Courtroom: 12
                         BOGGS, KIMBERLY MODESITT,
                19       KIMBERLY BENJAMIN, MARK KUNZE,
                         ARIANA RYAN, NATHAN COOPER,
                20       BECKY WELLINGTON, M. GAIL
                         SUNDELL, VICTOR PERLMAN, and
                21       JUNE A. HALL, individually and on behalf
                         of all others similarly situated,
                22
                                               Plaintiff,
                23
                         v.
                24
                         APPLE, INC. and SAMSUNG
                25       ELECTRONIC AMERICA INC.,
                26                             Defendant.
                27

                28
D ECHERT LLP
ATTO RNEY S AT LAW
                          TAM DECL. ISO DEFENDANT APPLE INC.’S MOTION TO DISMISS                     3:19-CV-05322-WHA
                           Case 3:19-cv-05322-WHA Document 64 Filed 01/02/20 Page 2 of 4



                     1          I, Jonathan S. Tam, declare as follows, pursuant to 28 U.S.C. § 1746:

                     2          1.       I am an attorney at law licensed to practice in California and am Counsel at the law

                     3   firm Dechert LLP (“Dechert”), counsel of record for Defendant Apple Inc. (“Apple”) in this matter

                     4   before the Court.

                     5          2.       I submit this declaration in support of Apple’s Motion to Dismiss. Unless otherwise

                     6   stated, I have personal knowledge of the matters stated herein and would competently testify thereto

                     7   if called upon as a witness.

                     8          3.       Attached to this declaration as Exhibit 1 is a true and correct copy of the FCC 19-

                     9   126 Resolution of Notice of Inquiry, Second Report and Order, Notice of Proposed Rulemaking,
                10       and Memorandum Opinion and Order released on December 4, 2019, and available at

                11       https://docs.fcc.gov/public/attachments/FCC-19-126A1.pdf.

                12              4.       Attached to this declaration as Exhibit 2 is a true and correct copy of an FCC Report

                13       entitled Results of Tests on Cell Phone RF Exposure Compliance, dated December 10, 2019, and

                14       available at https://docs.fcc.gov/public/attachments/DOC-361473A1.pdf.

                15              5.       Attached to this declaration as Exhibit 3 is a true and correct copy of an FCC

                16       Guidance Document entitled Wireless Devices and Health Concerns, last updated on October 15,

                17       2019, and available at https://www.fcc.gov/sites/default/files/wireless_devices_and_health_

                18       concerns.pdf.

                19              6.       Attached to this declaration as Exhibit 4 is a true and correct copy of an FDA News
                20       Release entitled Statement from Jeffrey Shuren, M.D., J.D., Director of the FDA’s Center for

                21       Devices and Radiological Health on the Recent National Toxicology Program Draft Report on

                22       Radiofrequency Energy Exposure, dated February 2, 2018, and available at http://www.fda.gov/

                23       news-events/press-announcements/statement-jeffrey-shuren-md-jd-director-fdas-center-devices-

                24       and-radiological-health-recent-national.

                25              7.       Attached to this declaration as Exhibit 5 is a true and correct copy of the FCC’s

                26       Authorization for iPhone 7 model BCG-E3086A, granted on September 7, 2016, and located at

                27       https://apps.fcc.gov/oetcf/tcb/reports/Tcb731GrantForm.cfm?mode=COPY&RequestTimeout=50

                28       0&tcb_code=&application_id=ZXO2Uozps2QJzweVPrfLZA%3D%3D&fcc_id=BCG-E3086A.
D ECHERT LLP                                                     1
ATTO RNEY S AT LAW
                         TAM DECL. ISO DEFENDANT APPLE INC.’S MOTION TO DISMISS                            3:19-CV-05322-WHA
                           Case 3:19-cv-05322-WHA Document 64 Filed 01/02/20 Page 3 of 4



                     1           8.       Attached to this declaration as Exhibit 6 is a true and correct copy of the FCC’s

                     2   Authorization for iPhone 7 Plus model BCG-E3087A, granted on September 7, 2016, and located at

                     3   https://apps.fcc.gov/oetcf/tcb/reports/Tcb731GrantForm.cfm?mode=COPY&RequestTimeout=50

                     4   0&tcb_code=&application_id=v7aGXMVrhP7nEksER61yhA%3D%3D&fcc_id=BCG-E3087A.

                     5           9.       Attached to this declaration as Exhibit 7 is a true and correct copy of the FCC’s

                     6   Authorization for iPhone 8 model BCG-E3171A, granted on September 12, 2017, and located at

                     7   https://apps.fcc.gov/oetcf/tcb/reports/Tcb731GrantForm.cfm?mode=COPY&RequestTimeout=50

                     8   0&tcb_code=&application_id=m1hXAgGjUxkxOyWgJffRPw%3D%3D&fcc_id=BCG-E3171A.

                     9           10.      Attached to this declaration as Exhibit 8 is a true and correct copy of an FCC Office
                10       of Engineering and Technology Laboratory Division Publication Number 447498, entitled RF

                11       Exposure Procedures and Equipment Authorization Policies for Mobile and Portable Devices,

                12       dated         October     23,     2015,        and    available      at     https://apps.fcc.gov/kdb/

                13       GetAttachment.html?id=f8IQgJxTTL5y0oRi0cpAuA%3D%3D&desc=447498%20D01%20Gene

                14       ral%20RF%20Exposure%20Guidance%20v06&tracking_number=20676.

                15               11.      Attached to this declaration as Exhibit 9 is a true and correct copy of an FCC

                16       Guidance Document entitled Specific Absorption Rate (SAR) For Cell Phones: What It Means For

                17       You,     last      updated/reviewed       on    October     15,     2019,     and     available     at

                18       https://www.fcc.gov/sites/default/files/sar_for_cell_phones_-_what_it_means_for_you.pdf.

                19               12.      Attached to this declaration as Exhibit 10 is a true and correct copy of the FCC 13-
                20       39 First Report and Order, Further Notice of Proposed Rule Making and Notice of Inquiry, released

                21       on March 29, 2013, and available at https://docs.fcc.gov/public/attachments/FCC-13-39A1.pdf.

                22               13.      Attached to this declaration as Exhibit 11 is a true and correct copy of the FCC 97-

                23       303 Second Memorandum Opinion and Order and Notice of Proposed Rulemaking in In re

                24       Guidelines for Evaluating the Environmental Effects, released on August 25, 1997, and available

                25       at https://transition.fcc.gov/Bureaus/Engineering_Technology/Orders/1997/fcc97303.pdf.

                26               14.      Attached to this declaration as Exhibit 12 is a true and correct copy of the FCC 96-

                27       326 Report and Order in In re Guidelines for Evaluating the Environmental Effects of Radio-

                28       frequency Radiation, released on August 1, 1996, and available at https://transition.fcc.gov/
D ECHERT LLP                                                         2
ATTO RNEY S AT LAW
                         TAM DECL. ISO DEFENDANT APPLE INC.’S MOTION TO DISMISS                              3:19-CV-05322-WHA
                           Case 3:19-cv-05322-WHA Document 64 Filed 01/02/20 Page 4 of 4



                     1   Bureaus/Engineering_Technology/Orders/1996/fcc96326.pdf.

                     2          15.     Attached to this declaration as Exhibits 13(a-d) are true and correct copies of the

                     3   One (1) Year Limited Warranty, for Apple branded products (“Limited Warranty”), available at

                     4   https://www.apple.com/legal/warranty/products/warranty-us.html. Exhibit 13(a) is a true and

                     5   correct copy of the Limited Warranty effective from December 6, 2014 through September 9, 2015.

                     6   Exhibit 13(b) is a true and correct copy of the Limited Warranty effective from September 9, 2015

                     7   through February 3, 2016. Exhibit 13(c) is a true and correct copy of the Limited Warranty

                     8   effective from February 3, 2016 to July 11, 2018. Exhibit 13(d) is a true and correct copy of the

                     9   Limited Warranty effective from July 11, 2018 to present.
                10              I declare under penalty of perjury under the laws of the United States of America that the

                11       foregoing is true and correct.

                12              Executed on January 2, 2020.

                13
                                                                      /s/ Jonathan S. Tam
                14                                                       Jonathan S. Tam

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
D ECHERT LLP                                                              3
ATTO RNEY S AT LAW
                         TAM DECL. ISO DEFENDANT APPLE INC.’S MOTION TO DISMISS                         3:19-CV-05322-WHA
